Case 19-03452 Document 1-7 Filed in TXSB on 05/03/19 Page 1 of 9




                    EXHIBIT
                       3
Case 19-03452 Document 1-7 Filed in TXSB on 05/03/19 Page 2 of 9
Case 19-03452 Document 1-7 Filed in TXSB on 05/03/19 Page 3 of 9
Case 19-03452 Document 1-7 Filed in TXSB on 05/03/19 Page 4 of 9
Case 19-03452 Document 1-7 Filed in TXSB on 05/03/19 Page 5 of 9
Case 19-03452 Document 1-7 Filed in TXSB on 05/03/19 Page 6 of 9
Case 19-03452 Document 1-7 Filed in TXSB on 05/03/19 Page 7 of 9
Case 19-03452 Document 1-7 Filed in TXSB on 05/03/19 Page 8 of 9
Case 19-03452 Document 1-7 Filed in TXSB on 05/03/19 Page 9 of 9
